Citation Nr: 0731314	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2004 rating determination by the above Regional Office 
(RO). The veteran testified at a hearing held at the Atlanta 
RO in June 2007, before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed PTSD as a result of 
combat experiences during the Vietnam War.  Although the 
claims file includes a diagnosis of PTSD, it is clear that 
the examiner relied upon the veteran's own unverified history 
as to the existence of stressor events to support the 
diagnosis, as there has been no verification that an in-
service stressor occurred.  

In various statements submitted with his claim, the veteran 
identified several events which he considered to be the 
precipitating causes of his claimed PTSD.  In general, he has 
only provided vague and non-specific information, stating 
that he was not involved in infantry battles, but remained in 
constant fear of rocket attacks.  However, a statement 
received in August 2007 provides the most detailed 
description of specific incidents that may be construed as 
his claimed in-service stressors.  The veteran has reported 
that he was assigned to the First Logistics Command and 
worked as a shipping clerk at the Long Binh Depot.  He 
reported witnessing a truck driver get blown up by a hand 
grenade attached to the vehicle door, which may have occurred 
in May or June of 1970.  In May 1970, he heard an explosion 
50 yards from his barracks, which killed a US Captain 
"Kinley."  He also witnessed the death of a US soldier who 
was electrocuted while working on a powerline in October 
1970.  He indicated that an individual named George Lemon 
witnessed this incident with him.  

The veteran also elaborated upon these incidents during a 
June 2007 Travel Board hearing.

The U.S. Army and Joint Services Records Research Center 
(JSRRC), formerly the U.S. Armed Services Center for Research 
of Unit Records (CURR) has not been contacted to research 
whether the veteran underwent stressor events in service.  
Therefore, the Board finds that an attempt should be made in 
this regard; before this, however, the RO should request a 
comprehensive statement from the veteran containing as much 
detail as possible regarding any alleged stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken.  VA is not obligated to accept diagnoses based 
upon uncorroborated information.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet.App. 190 
(1991).  Consequently, following completion of the additional 
development requested herein, if the RO finds that there is 
credible supporting evidence that a claimed in-service 
stressor actually occurred, the complete record should be 
reviewed by a psychiatrist.  If PTSD is diagnosed, the 
manifestations should be described in detail, the 
precipitating stressor(s) should be identified, and the 
evidence accepted to document the stressor(s) should be 
indicated.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide any medical records, not already 
in the claims file, pertaining to post-
service treatment or evaluation of his 
claimed PTSD, or to provide the 
identifying information and any necessary 
authorization to enable the agency of 
original jurisdiction (AOJ) to obtain such 
evidence on his behalf.  The AOJ should 
document any attempts to obtain such 
records.  If the AOJ is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request that he obtain and submit it.

2.  Contact the veteran to give him 
another opportunity to provide any 
additional specific information he may 
have concerning his claimed stressors, to 
include statements from friends or 
relatives, and also invite him to 
identify potential alternative sources 
for supporting evidence regarding his 
alleged in-service stressors.  The 
veteran should also be requested to 
provide as much detailed information as 
possible including the dates; places; 
names, ranks, and organizations of people 
present; and detailed descriptions of the 
claimed event(s).  He is advised that 
this latter information is necessary to 
obtain supportive evidence of the alleged 
stressor events, and that he must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He should also be invited to 
submit statements from former service 
comrades or others that establish the 
occurrence of his claimed in-service 
stressor(s).

3.  Regardless of the veteran's response, 
a copy of his DD Form 214, together with 
the stressor information that has already 
been secured, should be forwarded to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) for an attempt at 
stressor verification.  If the case is not 
referred to JSRRC, the AOJ should explain 
in the record why the case was not 
referred.  

4.  The AOJ should then review the file 
and make a specific determination, in 
accordance with the provisions of 
38 C.F.R. § 3.304(f), with respect to 
whether the veteran was exposed to any 
in-service stressor.  If so, the AOJ must 
identify the specific stressor or 
stressors independently established by 
the record.  In reaching this 
determination, the AOJ should address any 
credibility questions raised by the 
record.

5.  If, and only if, an alleged stressor 
has been verified, the veteran should 
then be afforded a VA psychiatric 
examination.  All indicated tests and 
studies, including psychological 
examination/testing, if necessary, are to 
be performed.  The claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  

a.  The examiner is advised that only 
those events which have been verified 
may be considered for the purpose of 
determining whether an in-service 
stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

c.  If the examiner concludes that the 
veteran has a diagnosis of PTSD, he/she 
should specifically address whether it 
is more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the PTSD is a 
result of one or more in-service 
stressors verified by the RO.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the AOJ 
should readjudicate the claim by 
evaluating all evidence obtained after the 
last Supplemental Statement of the Case 
(SSOC) was issued.  If the benefit sought 
on appeal remains denied, the RO must 
furnish the veteran and his representative 
an appropriate SSOC and allow the 
appropriate period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
VCAA and any other applicable legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

